jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352, 871 P.2d
                944, 946 (1994). Accordingly, we conclude that we lack jurisdiction to
                consider this appeal, and we
                            ORDER this appeal DISMISSED.




                                                   Gibbons


                                                                                   J.



                                                                                   J.
                                                   Saitta

                cc: Hon. James M. Bixler, District Judge
                     George Vontress
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                ...continued
                       Because appellant represented himself at trial and at sentencing,
                the district court was required to advise him of the right to appeal the
                conviction. See NRS 177.075(2). The minutes are silent as to whether he
                received such an advisement and whether appellant requested that a
                notice of appeal be filed on his behalf. Any claim that appellant was
                deprived of a direct appeal without his consent must be raised in a timely
                post-conviction petition for a writ of habeas corpus filed in the district
                court in the first instance. See NRS 34.724(1), (2)(b); NRS 34.738(1). In
                the instant case, because appellant failed to file a timely notice of appeal
                from his judgment, a timely post-conviction petition for a writ of habeas
                corpus must be filed in the district court before June 17, 2013 (a Monday),
                one year from entry of the judgment of conviction. NRS 34.726(1).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                 -